DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, and 5-14 are objected to because of the following informalities:  
In claim 1, last two lines, the phrase “the anterior aspects of the musculature” should be replaced with the phase “anterior musculature.”
Claim 2 is not a complete sentence.  Suggested correction is to insert a period after the last word.
In claim 2, line 3, the phrase “the second leg” should recite “a second leg.”
Claim 5, line 1, recites the phrase “at least” which should be deleted.
Claim 6, line 1, recites the phrase “at least” which should be deleted.
In claim 6, line 2, the word “support” should recite “each include.”
The claims filed on 6/26/2020 contain two instances of claim 7.  The second claim 7 and remaining subsequent claims should be renumbered and dependencies corrected as appropriate.
In the first instance of claim 7, line 2, the word “each” should be inserted before the word “further.”
In claim 12, line 1, the word “each” should be inserted after “arms.”
In claim 12, line 6, the word “arms” should recite “arm.”
In claim 14, last four lines, each instance of the word “person” should be replaced with the word “individual.”
In claim 14, last line, the phrase “the anterior aspects of the musculature” should be replaced with the phase “anterior musculature.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 last three lines recites “wherein the at least first pulley and second pulley comprise a first pulley supported adjacent the first end of each arms and a second pulley supported adjacent the second end of each of arm.” Claim 12, however, depends from claim 1 which recites that a first cord is threaded through the first pulley and a second cord is threaded through the second pulley.  The combination of claim 1 and 12 would result in an embodiment that does not enable a person of skill in the art to make and/or use the invention as two different cords would be threaded at two different ends of a single arm and where each cord has an end attached to one of the ankle attachments and one of the (wrist) support attachments.
Claim 13 recites where “the length of the first cord and the second cord is further sized to travel through the at least first pulley and the at least second pulley over the length of the arm” which does not enable a person of skill in the art to make and/or use the invention as two .
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wrist attachments" in lines 13 and 16.  There is insufficient antecedent basis for this limitation in the claim.  Suggested correction is to replace with terminology with “support attachments.”
The first instance of claim 7 recites in line 3 the word “cord.”  It is unclear what cord is being referred to because first and second cords are recited in the claim.
Claim 8 recites multiple instances of the word “glove” which lacks antecedent basis.  Suggested correction is to amend the word “glove” with “glove shaped support attachments.”
Claim 10, line 1 recites the limitation "first and second straps."  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 depends from claim 9.  Nowhere are “first and second straps” recited.


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarke (US PG Pub. No. 2009/0258768) and Tedesco (US PG Pub. No. 2020/0155888)

Allowable Subject Matter
Claim 14 is allowable except for minor informalities.
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW S LO/Primary Examiner, Art Unit 3784